GRODIN, J.
I concur in the result, but by a somewhat different line of reasoning. What is at issue in this proceeding (given the ruling of the trial court) is the lawfulness of the observation which the police officer made from the fence, and not the lawfulness of any subsequent intru*348sion or seizure.1 The top of the fence was most certainly not a “public vantage point” (cf. Pate v. Municipal Court (1970) 11 Cal.App.3d 721, 724 [89 Cal.Rptr. 893]), such as a “sidewalk, pathway, common entrance or similar passageway. ..which necessarily negates any reasonable expectancy of privacy in regard to observations made there.” (Lorenzana v. Superior Court (1973) 9 Cal. 3d 626, 629 [108 Cal.Rptr. 585, 511 P.2d 33].)2 The trial court was, therefore, quite correct in concluding that real parties had a reasonable expectation of privacy protectible under the Fourth Amendment as interpreted in Katz v. United States (1967) 389 U.S. 347 [19 L.Ed.2d 576, 88 S.Ct. 507].
The fact (as determined by the trial court) that the police officer was not on top of the fence for the purpose of making any observation serves to distinguish this situation from cases like People v. Triggs (1973) 8 Cal.3d 884, 887 [106 Cal.Rptr. 408, 506 P.2d 232] (disapproved on other grounds, People v. Lilienthal (1978) 22 Cal.3d 891, 896, fn. 4 (150 Cal.Rptr. 910, 587 P.2d 706)] (condemning deliberate observations into a public restroom from a “clandestine vantage point”), and Jacobs v. Superior Court (1973) 36 Cal.App.3d 489, 498 [111 Cal.Rptr. 449] (characterizing as “unreasonable” the conduct of a police officer who, investigating suspicious after-hours activity, stood on a planter box and peeked through the Venetian blinds of a retail building). Still, I believe we are obliged to inquire whether the presence of the police officer at the vantage point from which he made the observation *349was justified by one of the “established exceptions to the warrant requirement.” (People v. Lorenzana, supra, 9 Cal. 3d at p. 634. )3
It appears to be accepted that police may enter private property “for the purpose of protecting the property of the owner or occupant or some other person... [as] where the police reasonably believe that the premises have recently been or are being burglarized [or]... when commercial premises are found to be unlocked and unattended in the evening hours.” (2 LaFave, Search and Seizure (1978) § 6.6, pp. 473-474.) In People v. Parra (1973) 30 Cal.App.3d 729 [106 Cal.Rptr. 531], the court held admissible evidence of contraband observed by police when, in response to a citizen’s report that the door of a florist shop was open on a Sunday evening, they entered the shop for the purpose of securing it and obtaining information as to the owner’s identity. The court noted that there was “nothing in the record to suggest” that the police entered the florist shop for any other purpose {id., at p. 732); that they were not “engaged in tracking down criminals or evidence of crime” {id., at p. 734); and that their entry was “not predicated upon abstractions or speculation but upon the observed fact of an unlocked door to a retail establishment after business hours, leading to the logical conclusion that the circumstance was a threat both to the private and public interests involved” (ibid.). The court distinguished two Supreme Court cases (People v. Smith (1972) 7 Cal.3d 282 [101 Cal.Rptr. 893, 496 P.2d 1261], and Horack v. Superior Court (1970) 3 Cal.3d 720 [91 Cal.Rptr. 569, 478 P.2d 1]), both involving intrusion upon residential premises, as cases in which “the belief upon which the officers acted *350was not the product of facts known to or observed by them but of ‘a fanciful attempt to rationalize’ a justification for warrantless entry.” (30 Cal.App.3d at pp. 733-734, quoting from People v. Smith, supra, at p. 287.)4
Here, the police observed conduct reasonably leading to the belief (under the circumstances) that an illegal entry had been made to a commercial establishment and that the premises were then being burglarized. These facts justified the limited intrusion5 upon the premises which resulted in the inadvertent observation.

 “Seeing something in open view does not, of course, dispose, ipso facto, of the problem of crossing constitutionally protected thresholds. Those who thoughtlessly over-apply the plain view doctrine to every situation where there is a visual open view have not yet learned the simple lesson long since mastered by old hands at the burlesque houses, ‘You can’t touch everything you can see’.” (Moyian, The Plain View Doctrine: Unexpected Child of the Great ‘Search Incident’ Geography Battle (1975) 26 Mercer L.Rev. 1047, 1096, fn.2.)


When the court in Lorenzana spoke of “the salutary rule of law that observations of things in plain sight made from a place where a police officer has a right to be do not amount to a search in the constitutional sense” (9 Cal.3d at p. 634, italics added), the kind of “place” the court was referring to was a public vantage point. The next sentence in the opinion reads, “On the other hand, when observations are made from a position to which the officer has not been expressly or implicitly invited, the intrusion is unlawful unless executed pursuant to a warrant or one of the established exceptions to the warrant requirement.” {Ibid.) Thus, Lorenzana does not provide precise focus upon the question presented here. Also inapposite are cases like People v. Willard (1965) 238 Cal.App.2d 292 [47 Cal.Rptr. 734], People v. Berutko (1969) 71 Cal.2d 84 [77 Cal.Rptr. 217, 453 P.2d 721], and People v. Bradley (1969) 1 Cal.3d 80 [81 Cal.Rptr. 457, 460 P.2d 129], distinguished in Lorenzana as cases in which a “police officer, ... acting without a warrant, observes activities in a private residence while standing upon a part of the surrounding property that has been opened, expressly or impliedly, to public use....” (9 Cal.3d at p. 631.)


The plurality opinion of Justice Stewart in Coolidge v. New Hampshire (1971) 403 U.S. 443 [29 L.Ed.2d 564, 91 S.Ct. 2022], dealing with the validity of seizure of evidence observed in plain view by an officer present on the premises for some other purpose is useful by way of analogy. Justice Stewart’s opinion states: “Where the initial intrusion that brings the police within plain view of such an article is supported, not by a warrant, but by one of the recognized exceptions to the warrant requirement, the seizure is also legitimate. Thus the police may inadvertently come across evidence while in ‘hot pursuit’ of a fleeing suspect. [Citations.] And an object that comes into view during a search incident to arrest that is appropriately limited in scope under existing law may be seized without a warrant. [Citation.] Finally, the ‘plain view’ doctrine has been applied where a police officer is not searching for evidence against the accused, but nonetheless inadvertently comes across an incriminating object. [Citations.] [11] What the ‘plain view’ cases have in common is that the police officer in each of them had a prior justification for an intrusion in the course of which he came inadvertently across a piece of evidence incriminating the accused. The doctrine serves to supplement the prior justification—whether it be a warrant for another object, hot pursuit, search incident to lawful arrest, or some other legitimate reason for being present unconnected with a search directed against the accused-—and permits the warrantless seizure.” (Id., at pp. 465-466 [29 L.Ed.2d at pp. 582-583], italics added.)


Professor LaFave notes that while it appears courts will be “generous... in permitting the officer on the scene to draw all reasonable inferences,” they “must be especially vigilant in guarding against subterfuge, that is, a false reliance upon the property protection rationale when the real purpose was to seek out evidence of crime.” (2 La Fave, Search and Seizure, supra, § 6.6, p. 474.)


A number of cases suggest that in determining the reasonableness of the search a weighing process must be applied, to assure that the intrusion was in fact justified by the objective circumstances reasonably viewed. (Cf. People v. Smith, supra, 7 Cal.3d at pp. 285-286; Horack v. Superior Court, supra, 3 Cal.3d at p. 725; Jacobs v. Superior Court, supra, 36 Cal.App.3d at pp. 493-494.)